Citation Nr: 1022327	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Detroit, Michigan, which, in pertinent part, 
established service connection for bilateral hearing loss and 
assigned a noncompensable disability rating, effective as of 
July 20, 2006.  

In June 2009, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  A 
transcript of that hearing has been associated with the 
Veteran's claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran advanced that his bilateral hearing loss 
disability has increased in severity since the last VA 
examination for compensation purposes conducted in August 
2007.  He states that it significantly impairs his ability to 
both work as a teacher and to conduct his daily activities.  
The accredited representative requests that the Veteran's 
appeal be remanded so that the Veteran may be afforded an 
additional VA evaluation.

Initially, the Board observes that the Veteran has submitted 
November 2008 and July 2009 private audiological evaluations 
which reflect apparent worsening of the Veteran's bilateral 
hearing loss disability.  The Veteran did not waive his right 
to initial review of the additional private documentation by 
the RO.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the Veteran or his representative.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Given the apparent recent increase in severity 
of the Veteran's bilateral hearing loss disability since the 
Au, the Board finds that an additional VA evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran 
and request that he provide information 
as to all treatment of his bilateral 
hearing loss disability since August 
2007.  Upon receipt of the requested 
information and the appropriate releases, 
all identified health care providers 
should be contacted so that they may 
forward copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

2.  The RO/AMC shall then schedule the 
Veteran for a VA audiological examination 
for compensation purposes to accurately 
determine the nature and severity of his 
bilateral hearing loss disability.  The 
claims file and a copy of this Remand 
shall be provided to the examiner for 
review of pertinent documents therein.  
The examination report should 
specifically state that such a review was 
conducted.  

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The evaluation 
should include testing of pure tone 
criteria at 1,000, 2,000, 3,000, and 
4,000 Hertz and speech recognition scores 
using the Maryland CNC Test.  The 
examiner should specifically comment on 
the impact of the Veteran's service-
connected hearing loss disability upon 
his occupational and daily activities.  

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

